— Per Curiam:
The contention of the appellant in this case rests entirely on the assumption that the will of John Angue, Jr., worked an equitable conversion of the lot, the proceeds of which are in controversy, and *352that, as a consequence, Anna Maria Angue took as a purchaser, according to the principle of Burr v. Sim, 1 Whar., 252. We are of opinion, however, that as there was an option given to the executors to let on redeemable ground-rent, which in point of fact they exercised, the case is not within the line of cases relied on. The direction to sell for cash must be absolute, unconditioned, in order to work a conversion. Here the executors had the discretion either to sell for cash or to convert the lot into real estate of a different kind. It follows that the decree of the learned Court below was right.
Decree affirmed and appeal dismissed at the costs of the appellant.